Title: To James Madison from Robert R. Livingston, 19 August 1802
From: Livingston, Robert R.
To: Madison, James


No. 21
Dear Sir,
Paris 19 August 1802
I write in haste in hopes that this may overtake Mr. Lyle and correct an error in my last. Notwithstanding the appointment of Genl Victor & several other officers for Louisiana, among others a Compt[r]oller of the forests, no Prefet is yet appointed—nor is the difference relative to the Floridas settled. Spain insists that they are not ceded and I have certain information that two days ago the minister of marine wrote to the minister of foreign affairs that without the Floridas there could be no Louisiana. Nothing shall be neglected on my part to keep up this difference for while it lasts there will I believe be no expedition and time and change may work in our favor. I am, Dear Sir, with the most perfect esteem Your Mo He. St.
 

   
   RC (NHi: Livingston Papers); draft (ibid.); letterbook copy (NHi: Livingston Papers, vol. 1). The RC is a letterpress copy marked “(duplicate),” in a clerk’s hand, unsigned; docketed by Wagner. Italicized words are those encoded by Livingston’s secretary and decoded here by the editors. RC decoded interlinearly in an unidentified hand. According to Livingston’s “Journal of correspondence with the Secretary of State” (NHi: Livingston Papers, vol. 7), he enclosed with this dispatch a copy of his 19 Aug. note to Talleyrand on Louisiana. The note stated the rights of the U.S. in regard to the free navigation of the Mississippi River and the deposit of American goods in New Orleans and requested an answer as to whether France would respect those rights (ibid., vol. 1; 3 pp.).


